 In the Matter of AMERICAN SHEET METAL WORKSandUNITED STEEL-WORKERS OFAMERICA, C. I. O.CaseNo. 15-R-1635SUPPLEMENTAL DECISIONANDDIRECTIONOctober 15, 1946On July 23, 1946, pursuant to the Decision and Direction ofElection issued by the Board herein on July 13, 1946,1 an election bysecret ballot was conducted under the direction and supervision ofthe Regional Director for the Fifteenth Region (New Orleans, Louis-iana).Upon the conclusion of the election, a Tally of Ballots wasfurnished the parties in accordance with the Rules and Regulationsof the Board.The Tally shows that of the approximately 44 eligible voters, 21voted for United Steelworkers of America, C. I. 0., herein called theUnion, 21 voted against the Union, and 1 ballot was challenged.Noobjections were filed to the conduct of the election.Pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations,Series 3, as amended,then in effect,the Regional Director investigated the challenged ballot, issued andduly served upon the parties copies of his Report on ChallengedBallot in which he found that the employee whose ballot was chal-lenged, one Arretta Guy, was eligible to vote, in that she was coveredby the description of the appropriate unit.Thereafter, the Companyfiled exceptions to the Report,taking issue with the Regional Director'sfinding that Arretta Guy was encompassed within the appropriateunit of production and maintenance employees, and contesting hissubsidiary finding that when Guy returned to work in January 1946she was found to be physically incapable of resuming production workand was given the job of janitress or portress only until she would beable to return to such work.Upon the entire record in the case, including the Report on Chal-lenged Ballot, and the exceptions thereto, the Board makes the fol-lowing:SUPPLEMENTAL FINDINGS OF FACTIt is not necessary to decide whether or not Arretta Guy was placedin the job of janitress or portress in January 1946 only until she was'69N.L R. B 467.71 N L.it.B., No. 51.358 AMERICANSHEET METAL WORKS359physically able to return to production work.2The parties agree thatGuy works 5 hours a day, 6 days a week. Each day she spends 3hours cleaning the Company's offices.Three days each week shespends the additional 2 hours of her working time cleaning the restrooms and change room in the factory. On the other 3 days shespends the additional 2 hours cleaning and doing odd jobs in and out-side the plant and office.The Company contends that Guy, as a janitress, is not a memberof the production and maintenance unit because the majority of hertime is spent in cleaning the office, because she punches the office timeclock, because the regulations affecting her work are posted in the office,and because her time card is approved by the office manager.Wecannot agree with the Company's contention.The Board has heldthat a janitress is properly a member of a production and maintenanceunit even when she works exclusively in and around the office.' Itcannot be gainsaid that a janitress such as Guy is not a white-collaremployee, and that her work, which consists of maintaining the prem-ises in proper condition and which is manual in nature, places herwithin the compass of a production and maintenance grouping.Ac-cordingly, we shall overrule the challenge to Guy's ballot.We shall direct that her ballot be opened and counted.4DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Section 203.54, of National Labor Relations BoardRules and Regulations-Series 4, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with American SheetMetal Works, New Orleans, Louisiana, the Regional Director for theFifteenth Region shall, pursuant to the Rules and Regulations of theBoard set forth above, and subject to Sections 203.55 and 203.56, ofsaid Rules and Regulations, within (10) days from the date of thisDirection open and count the challenged ballot of Arretta Guy, andshall thereafter prepare and cause to be served upon the parties inthis proceeding a Supplemental Tally of Ballots, including thereinthe count of this challenged ballot.2The pay-roll period ending July 7, 1946, was used to determine voting eligibility.Guyapparently was a janitress during this period and on the day of the election.3SeeMatter of GeneralChemicalCompany, 57 N LR B 524."The Company argues that if Guy's ballot is counted an opportunity to voteshould beafforded to two other employees whose work takes them into the factory from time totime, and whose names, like that of Guy,were not included in the list of eligible voters.Aside from the question of whether or not these two employees form part of the appropri-ate unit, however,they were afforded the same opportunity as Guy to test their eligibilityby appearing at the polls and voting under challenge. They did not appear.